Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/256,899.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chebiyyam et al (2017/0270936).

Regarding claim 1 Chebiyyam et al (2017/0270936) teaches An encoder (abstract: encoder), comprising: 
first encoding circuitry, which, in operation, encodes a sum signal to generate first encoding information, the sum signal indicating a sum of a left channel signal and a right 5channel signal constituting a stereo signal (abstract; 3: mid channel signal correspond to a sum of the first audio signal and the second audio signal; 35: right channel signal, left channel signal; 37: mid signal encoder, mid-signal); 
calculation circuitry, which, in operation, calculates a prediction parameter using a parameter relating to an energy difference between the left channel signal and the right channel signal, the prediction parameter being a parameter for predicting a difference signal indicating a difference between the left channel signal and the right channel signal (abstract; 3; 35; 36: stereo cues may include interchannel intensity difference, interchannel level difference (parameters related to energy difference between channels); 37: side signal may be expressed as left signal minus right signal; 39: side coding includes predicting side signal from mid signal using information in mid signal and stereo cues (e.g. ILDs)); and 
10second encoding circuitry, which, in operation, encodes the prediction parameter to generate second encoding information (37: side encoder; 38: side signal encoded; 39: side coding includes predicting side signal).  

Regarding Claim 2 Chebiyyam teaches The encoder according to claim 1, further comprising: 
prediction circuitry, which, in operation, predicts the difference signal using the 15prediction parameter and the sum signal to generate a prediction difference signal (39: side coding includes predicting side signal from mid signal using information in mid signal and stereo cues (e.g. ILDs)); and 
third encoding circuitry, which, in operation, encodes a residual signal between the difference signal and the prediction difference signal to generate third encoding information (39: error signal or a residual signal may be calculated as a function of the side signal and the predicted side signal; 40: error signal coded).  

Regarding Claim 3 Chebiyyam teaches The encoder according to claim 2, wherein 20the third encoding information includes an encoding result of encoding of a residual signal between the sum signal and a decoded sum signal obtained by decoding the first encoding information (38: mid signal encoded using ACELP; 42: decoder - where speech coding algorithms based on ACELP quantize and code the residual signal with a fixed algebraic codebook).  

Regarding 5Claim 6 Chebiyyam teaches An encoding method, comprising: 
encoding a sum signal to generate first encoding information, the sum signal indicating a sum of a left channel signal and a right channel signal constituting a stereo signal; 
10calculating a prediction parameter using a parameter relating to an energy difference between the left channel signal and the right channel signal, the prediction parameter being a parameter for predicting a difference signal indicating a difference between the left channel signal and the right channel signal; and 
encoding the prediction parameter to generate second encoding information.
	Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chebiyyam in view of Vos (2012/0275604).

Regarding Claim 4 Chebiyyam suggests but does not specifically teach where Vos teaches The encoder according to claim 1, wherein 25the parameter relating to the energy difference is a coefficient obtained by normalizing, by energy of a decoded sum signal obtained by decoding the first encoding information, a 412F19122-PCT correlation value between the decoded sum signal and the difference signal (54-58; 82 -
Where advantages of mid-side coding are improving coding quality and efficiency based on correlation between left and right channels/signals, and adjusting side signal accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Vos to further obtain and adjust the side signal for improved coding.

 
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chebiyyam in view of Liebchen (2009/0055198).
	 
Regarding Claim 5 Chebiyyam does not specifically teach where Liebchen teaches The encoder according to claim 1, wherein the second encoding circuitry performs entropy encoding on the prediction parameter (115; claim 17 entropy encoder configured to code the predication coefficient).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate entropy coding for improved coding.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655